Citation Nr: 1124838	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenic reactions, paranoid type.

2.  Entitlement to service connection for residuals of a gunshot wound to the rectum. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for schizophrenic reactions, paranoid type, and denied the Veteran's claim for service connection for residuals of a gunshot wound.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenic reactions, paranoid type, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

There is no credible evidence of any in-service gunshot wound and no competent evidence of any current residuals of a gunshot wound to the rectum.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a gunshot wound to the rectum have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a December 2007 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, private treatment reports, and lay statements.

The Board also notes that the Veteran has not been given a VA examination for his claim for service connection for residuals of a gunshot wound to the rectum. However, as will be discussed more fully below, there is no competent and credible evidence showing that the Veteran sustained a gunshot wound to the rectum in service or that any residuals of such injury currently exist.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board also notes that the Veteran has reported, and printouts of inquiries from the Social Security Administration (SSA) indicate, that he has received SSA disability benefit payments.  However, there is no indication that the SSA records would be relevant to his claim for residuals of a gunshot wound to the rectum, especially since such records would be decades old and would not establish that there are any current residuals of the claimed disability.  Thus, VA has no further duty to assist him with regard to obtaining those records for the purposes of adjudicating the gunshot wound claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").


As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  
The Veteran has been an active participant in the claims process by responding to notices and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends that he is entitled to service connection for residuals of a gunshot wound to the rectum.  In his November 2007 claim, he claimed that in 1964 while on 30 days of leave, he was shot in the rectum and left for dead in Saltville, Virginia.  He stated that he caught a bus back to Ft. Benning, Georgia, where he received treatment and was put in the hospital.  In a December 2007 statement, the Veteran said that in March 1965 he was "knocked in the head, screwed in the rectum, robbed, shot in rectum and left for dead."  He indicated that this incident occurred at a farm in Saltville, Virginia.  

The service treatment records are negative for any complaints, findings, or treatment of any gunshot wound to the rectum.  During the January 1966 separation examination, the anus and rectum were evaluated as normal.  On the January 1966 Report of Medical History completed by the Veteran, he denied rectal disease and denied having any operations or being hospitalized.  There was no mention on this form by the Veteran or the examiner of any gunshot wound or rectal problems.

Following service, a VA annual examination report dated in January 1969 shows that the Veteran's rectum was evaluated as grossly normal.  During a September 1971 VA examination, the Veteran reported that he had undergone surgical removal of what the examiner stated was questionably a cyst over the tailbone about 6 or 7 months prior to that time.  The Veteran indicated that he still had pain sometimes when he sat down.  At no point in either of these examinations did the Veteran mention any history of a gunshot wound.

Recent VA and private treatment records are negative for any complaints, findings, or treatment with regards to any residuals of a gunshot wound to the rectum.  Private treatment records show that the Veteran has been treated for boils and/or cysts on the thighs and in the groin area beginning in January 1998.  These cysts have been treated with antibiotics and removal.  In April 1999 the Veteran sought treatment with complaints of a lesion localized in the gluteal areas on the right side.  

Upon examination, it was reported that there was definitely a furuncle in the middle of the right gluteal region with some induration of the subcutaneous tissue and some tenderness at the same time.  He was provided medication for 1 week, which the physician indicated will probably be enough to take care of this problem.  A June 2008 letter included with private treatment records indicates that there was no mention of a gunshot wound in the treatment records.  However, it was noted that the Veteran was treated for a cyst on the thigh area and groin but such conditions were not mentioned to be a residual of a gunshot wound.  The letter also indicated that the Veteran had not been seen at that facility since 2003.

After a review of the evidence, the Board finds that a preponderance of the evidence is against a finding of entitlement to service connection for residuals of a gunshot wound to the rectum.  The weight of the competent and credible evidence demonstrates that the Veteran did not sustain a gunshot wound to the rectum during service, nor has there been a current condition involving any residuals of a gunshot wound to the rectum at any time during the claim for service connection.  

The Veteran claims that after he was shot in the rectum at a farm in Virginia while on leave during active service, he caught a bus and was subsequently hospitalized at Fort Benning.  However, the other evidence of record does not support this assertion.  In this regard, his service treatment records are negative for any complaints, findings, diagnosis, or treatment with regards to any gunshot wound to the rectum.  These records do include numerous reports of treatment for strep throat.  The Veteran's separation examination revealed a normal rectal examination.  On his January Report of Medical History, he denied having rectal disease and denied having been hospitalized or having surgery.  The Board finds it unlikely that had he suffered a gunshot wound to the rectum during service, such would not have been mentioned at some point in his treatment records or on separation examination.   

Moreover, both VA and private treatment records subsequent to service are likewise negative for any reported history or findings pertaining to any such injury or residuals thereof.  The Veteran's first report of any problem involving the anatomical location at issue was in September 1971 when he reported that he had undergone surgical removal of a cyst over the tailbone 6 or 7 months prior to that time.  There is no indication in any of the medical evidence of any gunshot wound at any time, let alone in service.  Thus, the Board finds that the Veteran's contention that he sustained and was treated for a gunshot wound to the rectum during active service is inconsistent with the other evidence of record, including his statements and the normal clinical findings at his separation from service, and is not credible when considered in light of the record as a whole.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements, and the lack of contemporaneous medical records in weighing credibility).

Further, there is no competent evidence of any diagnosed residuals of a gunshot wound to the rectum.  The Veteran has not made any specific allegations with regards to any current symptoms of the claimed condition.  Thus, there is no competent and credible evidence that a current disability involving any residuals of a gunshot wound to the rectum exists.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In summary, the competent and probative evidence fails to show that the Veteran suffered a gunshot wound to the rectum during service or has any residuals of such an injury presently.  Accordingly, the preponderance of the evidence is against the claim for service connection for a gunshot wound to the rectum, and the claim is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for residuals of a gunshot wound to the rectum is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenic reactions, paranoid type.

Evidence in the claims file indicates that the Veteran was granted Social Security Administration (SSA) disability benefits in 1969 retroactive to March 1968.  Current printouts of SSA inquiries in the claims file show that the Veteran was granted SSA benefits with a disability onset date of February 28, 1967.  The record also reflects that in a December 1968 hospital summary it was noted the Veteran had not worked since being involved in a motor vehicle accident in January 1967.  A copy of the SSA decision and the underlying records upon which the grant was based are not contained in the claims file.  Thus, a request should be made to the SSA for any records pertaining to the Veteran's grant of those benefits, including any medical evidence relied upon in making the decision.

Further, the Board notes that in November 2006, the Veteran's VA staff psychiatrist indicated that the Veteran was last seen by the psychiatrist in July 2006.  However, the Board notes that the records of such treatment have not been associated with the claims file.  The Board finds that the Veteran should be afforded an opportunity to update his claims file with any VA treatment records that have not been associated with it.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating prior to November 2006 and since November 2007 from the VA Medical Center in Salem, Virginia and the Community-Based Outpatient Clinic in Danville, Virginia, which are not duplicates of those already contained in the claims file.

2.  Request that the SSA provide the records pertinent to the Veteran's grant of SSA disability benefits, including any medical records relied upon concerning that decision, and associate such records with the Veteran's claim file.  If no records are available, the claims file should be annotated to reflect that and the Veteran should be notified of such.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


